   Case 2:18-cv-04373-SSV-KWR Document 42-10 Filed 02/15/19 Page 1 of 4


From:             Dustin L. Poche
To:               Josh Stein
Cc:               vanessa@mottalaw.com; Julie S. Burns; Courtney J. Howe; # P&L Files Active; Jason Baer; Casey DeReus; Stacie
                  Coleman; Dana Hudson
Subject:          RE: 52478 - Kierra Thomas, et al v. Randall Chambers, et al; CDC No. 2018-3418, Sect. 6, Div. “L”; Defendants"
                  2nd Interrogatories to Plaintiffs
Date:             Thursday, January 03, 2019 2:13:00 PM


Josh:

This will confirm our Rule 37 conference regarding Defendants 2nd Set of ROGs to Plaintiffs.
Unfortunately, we were unable to come to an agreement.

Thank you for your time today.

Dustin


Dustin L. Poché
Perrier & Lacoste, LLC

Email: dpoche@perrierlacoste.com
Direct Telephone: (504) 526-1705
Direct Facsimile: (504) 526-1715

THIS IS A CONFIDENTIAL COMMUNICATION. The message and information contained
in or attached to this communication is privileged and confidential and intended only for
the person named above. If you are not the intended recipient of this message, please
delete it immediately without opening any attachments. Please notify the sender, Dustin
L. Poché Perrier & Lacoste, LLC by telephone at 504-212-8820 or by email
at dpoche@perrierlacoste.com that you received the e-mail in error. Thank you.

From: Dustin L. Poche
Sent: Friday, December 28, 2018 12:12 PM
To: Josh Stein
Cc: vanessa@mottalaw.com; Julie S. Burns; Courtney J. Howe; # P&L Files Active; Jason Baer; Casey
DeReus; Stacie Coleman; Dana Hudson
Subject: Re: 52478 - Kierra Thomas, et al v. Randall Chambers, et al; CDC No. 2018-3418, Sect. 6, Div.
“L”; Defendants' 2nd Interrogatories to Plaintiffs

Thanks Josh. Plaintiff was defined in the discovery requests. In order to file Motion to Compel,
Conference is necessary. Talk next week.

Have a happy new year!

Dustin L. Poché

Perrier & Lacoste, LLC
One Canal Place
365 Canal Street, Suite 2550
New Orleans, Louisiana 70130
                                                                                                         EXHIBIT 7
   Case 2:18-cv-04373-SSV-KWR Document 42-10 Filed 02/15/19 Page 2 of 4



Email: dpoche@perrierlacoste.com
Direct Telephone: (504) 526-1705
Direct Facsimile: (504) 526-1715

Sent from iPhone

On Dec 28, 2018, at 12:09 PM, Josh Stein <jstein@panditlaw.com> wrote:

      Dustin,

      There is no information to provide, as my clients have no knowledge of the
      requested information. If you still believe a Rule 37 Conference is necessary, I am
      available the 3rd at 2pm.

      Thanks,

      Josh




                           <image002.png> Joshua Stein
                                                 Associate Attorney
                                                 jstein@panditlaw.com

      <image001.png>                             One Shell Square
                                                 O: 504-313-3800 I F: 504-313-3820
                                                 701 Poydras Street, Ste. 3950
                                                 New Orleans, LA 70139
                                                 www.panditlaw.com



      PRIVILEGED AND CONFIDENTIAL: This e-mail, and any attachments, contains information that
      is confidential and proprietary in nature, and protected by the attorney–client privilege. If you are not
      the intended recipient, please be advised that you are legally prohibited from retaining, using,
      copying, distributing, or otherwise disclosing this information in any manner. Instead, please reply to
      the sender that you have received this communication in error, and then immediately delete it.


      From: Dustin L. Poche <dpoche@perrierlacoste.com>
      Sent: Friday, December 28, 2018 11:51 AM
      To: Josh Stein <jstein@panditlaw.com>
      Cc: 'vanessa@mottalaw.com' <vanessa@mottalaw.com>; Julie S. Burns
      <jburns@perrierlacoste.com>; Courtney J. Howe <chowe@perrierlacoste.com>; # P&L
      Files Active <files@perrierlacoste.com>; Jason Baer <jbaer@panditlaw.com>; Casey
      DeReus <cdereus@panditlaw.com>; Stacie Coleman <scoleman@panditlaw.com>;
      Dana Hudson <dhudson@panditlaw.com>
      Subject: RE: 52478 - Kierra Thomas, et al v. Randall Chambers, et al; CDC No. 2018-
Case 2:18-cv-04373-SSV-KWR Document 42-10 Filed 02/15/19 Page 3 of 4


  3418, Sect. 6, Div. “L”; Defendants' 2nd Interrogatories to Plaintiffs

  Josh:

  As no information was provided, a Rule 37 conference is necessary. Thus, we will set
  for Thursday, January 3, 3019 at 2:00 pm CST. If you are unavailable, please advise, and
  we can select a new date.

  Thanks,


  Dustin L. Poché
  Perrier & Lacoste, LLC

  Email: dpoche@perrierlacoste.com
  Direct Telephone: (504) 526-1705
  Direct Facsimile: (504) 526-1715

  THIS IS A CONFIDENTIAL COMMUNICATION. The message and
  information contained in or attached to this communication is privileged and
  confidential and intended only for the person named above. If you are not the
  intended recipient of this message, please delete it immediately without
  opening any attachments. Please notify the sender, Dustin L. Poché Perrier
  & Lacoste, LLC by telephone at 504-212-8820 or by email
  at dpoche@perrierlacoste.com that you received the e-mail in error. Thank you.

  From: Josh Stein [mailto:jstein@panditlaw.com]
  Sent: Wednesday, December 26, 2018 3:33 PM
  To: Dustin L. Poche
  Cc: 'vanessa@mottalaw.com'; Julie S. Burns; Courtney J. Howe; # P&L Files Active; Jason
  Baer; Casey DeReus; Stacie Coleman; Dana Hudson
  Subject: RE: 52478 - Kierra Thomas, et al v. Randall Chambers, et al; CDC No. 2018-
  3418, Sect. 6, Div. “L”; Defendants' 2nd Interrogatories to Plaintiffs

  Dustin,

  Attached please find Plaintiffs’ Response to Defendants Second Set of Interrogatories.

  Thanks,

  Josh




                     <image002.png> Joshua Stein
                                       Associate Attorney
                                       jstein@panditlaw.com

  <image001.png>                       One Shell Square
                                       O: 504-313-3800 I F: 504-313-3820
Case 2:18-cv-04373-SSV-KWR Document 42-10 Filed 02/15/19 Page 4 of 4


                                             701 Poydras Street, Ste. 3950
                                             New Orleans, LA 70139
                                             www.panditlaw.com



  PRIVILEGED AND CONFIDENTIAL: This e-mail, and any attachments, contains information that
  is confidential and proprietary in nature, and protected by the attorney–client privilege. If you are not
  the intended recipient, please be advised that you are legally prohibited from retaining, using,
  copying, distributing, or otherwise disclosing this information in any manner. Instead, please reply to
  the sender that you have received this communication in error, and then immediately delete it.


  From: Courtney J. Howe <chowe@perrierlacoste.com>
  Sent: Wednesday, November 28, 2018 2:35 PM
  To: Jason Baer <jbaer@panditlaw.com>
  Cc: 'vanessa@mottalaw.com' <vanessa@mottalaw.com>; Josh Stein
  <jstein@panditlaw.com>; Dustin L. Poche <dpoche@perrierlacoste.com>; Julie S. Burns
  <jburns@perrierlacoste.com>; # P&L Files Active <files@perrierlacoste.com>
  Subject: 52478 - Kierra Thomas, et al v. Randall Chambers, et al; CDC No. 2018-3418,
  Sect. 6, Div. “L”; Defendants' 2nd Interrogatories to Plaintiffs

  Mr. Baer,

  Enclosed please find the attached correspondence and Discovery on behalf of Dustin L.
  Poché, in regard to the above referenced matter.

  Thank you,

  ~~~~~~~~~~~~~~~~~~~~~~~
  Courtney J. Howe
  Legal Assistant to
  Trent P. Roddy,
  Kristie L. Mouney, and
  Dustin L. Poché
  Perrier & Lacoste, LLC

  T: (504) 212-8844 F: (504) 525-1714
  CHowe@PerrierLacoste.com
